DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the partition plate having a first surface on which the secondary reduction gear and the idle gear are supported, and an opposite second surface to which the planetary gear assembly and the ring gear are assembled from claim 3 (Note: the second reduction gear (element 4) and the idle gear (element 2) do not appear to be supported by the first surface because they are not in contact with the top of the partition plate (element 35) as shown in Figure 7.  Furthermore, Figure 7 also does not appear to support the planetary gear assembly (element 6) and the ring gear (element 7) being assembled to the bottom surface of the partition plate) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the reduction shaft" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “plate shape” in claim 3, line 2, is a relative phrase which renders the claim indefinite. The phrase “plate shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Plates can come in various shapes therefore the metes and bounds of the limitation cannot be determined.  What exactly is a plate shape?
Claim 5 recites the limitation "the idle shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “relatively higher” in claim 7, line 4, is a relative phrase which renders the claim indefinite. The phrase “relatively higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How does the term “relatively” further limit the term “higher”?
The term “close” in claim 11, line 4, is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as close may not be the same as what another person considers as close therefore the metes and bounds of the limitation cannot be determined.
The term “thin” in claim 12, line 3, is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as thin may not be the same as what another person considers as thin therefore the metes and bounds of the limitation cannot be determined.
The phrase “relatively narrower” in claim 14, line 2, is a relative phrase which renders the claim indefinite. The phrase “relatively narrower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How does the term “relatively” further limit the term “narrower”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jagn et al. (KR 2019-0047173 A; see provided machine translation) in view of Lee et al. (KR 2018-0061540 A; see provided machine translation).
Regarding claim 1, Jagn et al. discloses an electric parking brake actuator assembly, comprising:
an outer housing (10) including an inner space in which a gear installation space (21) and a motor installation space (11) are respectively formed;
an inner housing (30) installed in the inner space of the outer housing, and including a brush card part (34) and a gear installation part (32, 37) integrated together into the inner housing;
a motor assembly (23) coupled to the brush card part to be electrically connected thereto, and installed in the motor installation space;
a gear assembly (50, 70) installed at the gear installation part and at the gear installation space, and changing and transmitting a rotational speed of the motor assembly; and
a cover housing (18) coupled to the outer housing with the inner housing interposed therebetween.
Jagn et al. does not disclose that the cover housing includes a shaft insertion portion recessed in a surface thereof.
Lee et al. teaches a cover housing (30) that includes a shaft insertion portion (the recessed portion that 22a fits into in Figure 3) in a surface thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover housing of Jagn et al. to have a shaft insertion portion recessed in a surface thereof, as taught by Lee et al., for the purpose of providing a cover housing that can fit closer to the outer housing thereby creating a smaller overall actuator assembly.
Regarding claim 2, Jagn et al. discloses that the gear assembly comprises:
a shaft gear (25) installed between the brush card part and the cover housing and rotated in conjunction with rotation of the motor assembly;
an idle gear (51) changed in rotational speed while being rotated in meshing engagement with the shaft gear with respect to the idle shaft;
an idle reduction gear (the one connected with gear 53) formed integrally with the idle gear and having a smaller diameter than the idle gear;
a secondary reduction gear (54) changed in rotational speed while being rotated in meshing engagement with the idle reduction gear with respect to the reduction shaft;
a sun gear (Page 7 / Lines 7-29) coupled to or integrally formed with the secondary reduction gear and having a smaller diameter than the secondary reduction gear;
a planetary gear assembly (50, 70) changed in rotational speed while being rotated in meshing engagement with the sun gear; and
a ring gear (39) circumscribing the planetary gear assembly to allow planetary gears to revolve.
Regarding claim 3, Jagn et al. discloses that the gear installation part comprises a partition plate (32) that has a plate shape (as best understood, the shape of 32 meets this limitation) conforming to a shape of an opening of the inner space and defines an exterior contour of the gear installation part.
Jagn et al. in view of Lee et al. does not disclose that the partition plate has a first surface on which the secondary reduction gear and the idle gear are supported, and an opposite second surface to which the planetary gear assembly and the ring gear are assembled.
Lee et al. teaches a partition plate (112) that has a first surface (the top surface of 112 in Figure 4) on which a secondary reduction gear (23) and an idle gear (22) are supported, and an opposite second surface (the surface on the opposite side of the first surface) to which a planetary gear assembly (24) and a ring gear (24c) are assembled.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the partition plate of Jagn et al. in view of Lee et al. to have a first surface on which the secondary reduction gear and the idle gear are supported, and to have an opposite second surface to which the planetary gear assembly and the ring gear are assembled, as taught by Lee et al., for the purpose of providing a more compact actuator assembly through the arrangement of the gearing being on both sides of the partition plate.
Regarding claim 4, Jagn et al. in view of Lee et al. discloses that a gear through-hole (121; Lee et al.) is formed in a center of the partition plate to allow the sun gear to pass therethrough.
Regarding claim 5, Jagn et al. in view of Lee et al. discloses that the shaft insertion portion comprises:
an idle shaft insertion portion (the portion that 22a fits into; Lee et al.) into which a first end (the top of 22a; Lee et al.) of the idle shaft is inserted and supported; and
a reduction gear shaft insertion portion (the portion that the top of 25 fits into; Lee et al.) into which an end (the top of 25; Lee et al.) of the reduction shaft is inserted and supported.
Regarding claim 6, Jagn et al. in view of Lee et al. discloses that a shaft recess (112; Lee et al.) is formed in the partition plate to be recessed at a position corresponding to the idle shaft insertion portion, and
a second end (the bottom of 22a; Lee et al.) of the idle shaft is inserted into and supported by the shaft recess.
Regarding claim 7, Jagn et al. discloses that a stepped portion (the area around 34’ that is raised) is formed at a position between the brush card part and the gear installation part of the inner housing so that a height difference occurs between the brush card part and the gear installation part, and
the brush card part is formed at a relatively higher position than the gear installation part by the stepped portion (see Figure 4; the area around 34’ is higher than the top of 39).
Regarding claim 8, Jagn et al. discloses that a partition fence (the wall formed between 32 and 34’ as shown in Figure 4) is formed at the inner housing **[to prevent lubricating oil applied to the gear assembly from flowing into the brush card part]**.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jagn et al. (KR 2019-0047173 A; see provided machine translation) in view of Lee et al. (KR 2018-0061540 A; see provided machine translation) as applied to claim 1 above, and further in view of Takewaki et al. (US 9,297,433 B2).
Regarding claim 11, Jagn et al. discloses that a housing coupling end (the lip formed around 12 as shown in Figure 6) is formed to be stepped outwardly along an opening edge of the outer housing, and
a cover coupling end (the part of 18 that connects to the housing coupling end) is formed along an edge of the cover housing.
Jagn et al. in view of Lee et al. does not disclose that the housing coupling end and the cover coupling end are laser-welded with the cover coupling end being in close contact with an outer surface of the housing coupling end.
Takewaki et al. teaches a lower body (411) and an upper body (412) that are connected by laser welding for the purpose of providing a liquid tight connection (Column 13 / Lines 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing coupling end and the cover coupling end of Jagn et al. in view of Lee et al. to be laser-welded with the cover coupling end being in close contact with an outer surface of the housing coupling end for the purpose of providing a liquid tight connection, as taught by Takewaki et al.
Regarding claim 12, Jagn et al. in view of Lee et al. discloses that a raised portion (the bulged portion of 18 as shown in Figure 6) is formed on an outer surface of the cover housing **[to compensate for a thickness of the cover housing which becomes thin as the shaft insertion portion is formed to be recessed]**.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jagn et al. (KR 2019-0047173 A; see provided machine translation) in view of Lee et al. (KR 2018-0061540 A; see provided machine translation) further in view of Takewaki et al. (US 9,297,433 B2) as applied to claim 12 above, and further in view of You et al. (KR 101688881 B1; see provided machine translation).
Regarding claim 13, Jagn et al. in view of Lee et al. and further in view of Takewaki et al. discloses that reinforcing ribs for increasing a structural strength of the cover housing are formed on an inner surface of the cover housing in a grid shape or a honeycomb shape.
You et al. teaches reinforcing ribs (the middle ribs on the inner surface of 300) **[for increasing a structural strength of a cover housing (300) are formed on an inner surface of the cover housing in a grid shape or a honeycomb shape]**.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the cover housing of Jagn et al. in view of Lee et al. and Takewaki et al. to have reinforcing ribs for increasing a structural strength of the cover housing formed on an inner surface of the cover housing in a grid shape or a honeycomb shape, as taught by You et al., for the purpose of increasing the rigidity of the cover housing.
Regarding claim 14, Jagn et al. in view of Lee et al. and further in view of Takewaki et al. and further in view of You et al. discloses that reinforcing raised ribs (the ribs to the left of 310 in Figure 1 of You et al.) are formed on the inner surface of the cover housing at a relatively narrower interval than the reinforcing ribs at positions in the vicinity of the shaft insertion portion or at positions corresponding to the raised portion.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. (US 9,410,590 B2) discloses an actuator assembly for a parking brake that is comprised of an outer housing, an inner housing, a motor assembly, a gear assembly, a cover housing, a planetary gear assembly located in the outer housing and below the inner housing, a plurality of gears above the inner housing, and reinforcing ribs located on the cover housing.
Jang et al. (US 10,876,587 B2) discloses an actuator assembly that is comprised of an outer housing, a motor assembly, a gear assembly, a cover housing, and a planetary gear assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656